Citation Nr: 1505611	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  13-00 01A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right wrist disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to an initial evaluation in excess of 10 percent for right shoulder reflex sympathetic dystrophy.

4.  Entitlement to an initial compensable evaluation for migraine headaches.

5.  Entitlement to an initial compensable evaluation for alopecia.

6.  Entitlement to an initial compensable evaluation for a right forearm scar.

7.  Entitlement to an initial compensable evaluation for a right breast scar.




ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to January 2010.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

The issues of migraine headaches, right forearm scar, and right breast scare are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A left wrist disability has not been shown during the appeal period.

2.  A low back disability has not been shown during the appeal period.

3.  Alopecia areata is manifested by hair loss only affecting the scalp.

4.  The Veteran's right shoulder reflex sympathetic dystrophy has resulted in pain with limitation of motion; forward flexion has been limited to 140 degrees.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right wrist disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

3.  The criteria for an initial compensable rating for alopecia areata have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.118, Diagnostic Code 7831 (2014).

4.  The criteria for an evaluation in of 20 percent, but no higher, for right shoulder reflex sympathetic dystrophy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5024, 5201 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

The Veteran submitted her claim in August 2009 prior to separation from service.  The Benefits Delivery at Discharge (BDD) program includes a standard notice letter sent to veterans, the signature sheet of which is signed by the Veteran and associated with the claims file.  Thus, VA's duty to notify has been met for the claims decided herein.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  The Veteran did not identify any post-service treatment records.

The Veteran was provided a VA medical examination in October 2009.  The examination, along with the expert medical opinion, is sufficient evidence for deciding these claims.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disabilities (or lack thereof) in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met for these claims.

II. Service Connection

Generally, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

In a claim of service connection, the threshold question is whether or not the Veteran actually has the disability for which service connection is sought.  A current disability is one that the Veteran has when the claim is filed or is present during the pendency of the appeal.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  See also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

On VA examination in October 2009, the Veteran reported a history of low, non-radiating back pain and right wrist pain.  The back pain was from 10 years earlier and had resolved rather quickly.  The right wrist pain occurred in 2006 without a known cause.  On physical examination, the Veteran did not appear in any apparent distress.  Reflex, sensory, and range of motion results were normal for both the Veteran's right wrist and low back.  The examiner assessed that there was no etiology or pathology to render a diagnosis for the Veteran's low back or right wrist.

In correspondence received January 2013, the Veteran stated that she continued to experience pain in her right wrist and low back.  The Veteran is competent to report observable symptoms of pain in her right wrist and low back.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board finds that the medical evidence outweighs the Veteran's lay statements as to whether she has a current disability of the right wrist and low back.  The VA examiner examined the Veteran, took into account her medical history, but found there was not pathology of those two areas.

Additionally, without a diagnosed or identifiable underlying malady or condition, pain alone does not in and of itself constitute a disability for which service connection may be granted.  See e.g., Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In the absence of proof of a current right wrist and low back disability, there can be no valid claim of service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In sum, the Board finds that neither a left wrist disability or a low back disability has not been shown during the appeal period.  The preponderance of the evidence is therefore against the claims of service connection for a right wrist and low back disability; there is no doubt to be resolved; and service connection is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III. Increased Evaluations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2014).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  

A.  Alopecia Areata

Under the rating criteria for the skin, the Veteran's alopecia areata is currently rated noncompensably (zero percent) disabling.  A noncompensable rating is warranted for alopecia areata manifested by loss of hair limited to scalp and face and a 10 percent rating is warranted for loss of all body hair.  See 38 C.F.R. § 4.118, Diagnostic Code 7831.

At the October 2009 VA examination, the Veteran reported.  The examiner noted alopecia patches on her scalp.  He diagnosed alopecia areata and noted that the Veteran lost approximately 50 percent of her hair.  In correspondence received January 2013, the Veteran stated that she has to wear a wig because she only has hair on the sides of her head.

Applying the schedular criteria to the evidence of record, the Board finds that the criteria for a 10 percent rating for alopecia have not been met.  As detailed above, the Veteran's alopecia is manifested by loss of hair limited to the scalp.  The medical evidence does not reflect, and the Veteran does not argue, hair loss affecting other parts of the body.  The Veteran has only voiced complaints of hair loss affecting the scalp.  The evidence of record, therefore, contains no probative medical or lay evidence to support a compensable disability rating.  Thus, the preponderance of the evidence is against the claim, and the criteria for a compensable evaluation under Diagnostic Code 7831 have not been met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

B. Right Shoulder Reflex Sympathetic Dystrophy

The Veteran asserts that her service-connected right shoulder reflex sympathetic dystrophy is more disabling than initially rated.  She contends that a higher evaluation is warranted.  In a statement received January 2013, the Veteran stated she cannot lift her right shoulder above her head without unbearable pain.

The Veteran's right shoulder disability is rated by analogy as tenosynovitis under Diagnostic Code 5024.  Tenosynovitis is evaluated as degenerative arthritis under Diagnostic Code 5003.  Degenerative arthritis, when established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.

Limitation of motion of the shoulder is evaluated under Diagnostic Code 5201 for limitation of motion of the arm.  The Veteran's right shoulder is considered her dominant, major upper extremity.  Under that diagnostic code a 20 percent rating is assigned when motion of the major arm is limited to shoulder level.  A 30 percent rating is assigned when motion of the major arm is limited to midway between the side and shoulder level.  A 40 percent rating is assigned when motion of the major arm is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Additionally, when evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Moreover, 38 C.F.R. § 4.59 ("painful motion") is not limited solely to claims involving arthritis of a joint.  See Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

Furthermore, although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592. Instead, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The Board has considered the potential application of other diagnostic codes. However, Diagnostic Code 5201 best fits the Veteran's symptomatology manifesting from her right shoulder reflex sympathetic dystrophy and none of the other diagnostic codes warrant a higher rating.

On VA examination in October 2009, the Veteran reported complaints of intermittent right shoulder pain.  On physical examination, there was no objective evidence of redness, swelling, or tenderness noted.  Strength in the right arm equaled that of her left arm.  X-ray results of the right shoulder were within normal limits.  Range of motion results were as follows:  forward flexion was 140 degrees, abduction was 165 degrees, external rotation was 85 degrees, and internal rotation was 90 degrees.  Range of motion on repetitive testing was unchanged except external rotation decreased 5 degrees to 80 degrees.  Pain was noted throughout range of motion testing.

The Board concludes that, with resolution of reasonable doubt in the Veteran's favor and in light of the flare-ups, objective range of motion findings, functional impairment, and her lay statements regarding how high she can lift her shoulder, entitlement to a 20 percent rating, the minimum compensable rating under Diagnostic Code 5201, has been shown.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.59; Burton, 25 Vet. App. at 1.  Thus, the evidence supports the assignment of a 20 percent evaluation for the Veteran's disability, right shoulder reflex sympathetic dystrophy, for the entire period on appeal.

The Board finds, however, that even acknowledging that the Veteran's pain may at times result in additional functional loss than that objectively demonstrated, and even when pain is considered, the preponderance of the evidence is against entitlement to an evaluation in excess of 20 percent.  In this regard, given the objective findings of limitation of motion of right shoulder abduction and flexion with pain, the Board finds that, even during flare-ups, the preponderance of the evidence is against a finding that the Veteran's right shoulder disability results in disability comparable to limitation of right shoulder abduction or flexion to midway between side and shoulder level, the criterion for the next higher rating of 30 percent, or 25 degrees from the side, the criterion for the maximum 40 percent evaluation, under Diagnostic Code 5201.

For the foregoing reasons, the Board finds that the claim for a rating in excess of 10 percent for the right shoulder disability is granted-to the 20 percent as described above.  In reaching this conclusion, the Board has applied the benefit-of-the-doubt doctrine.  See 38 U.S.C.A § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

C. Other Considerations

The above determinations are based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's alopecia has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2014).  The symptoms of her disability (hair loss) have been accurately reflected by the schedular criteria.  Additionally, the symptoms of her right shoulder disability (painful, limitation of motion) have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Moreover, an exceptional disability picture is not shown even when the disabilities are considered in the aggregate.

Furthermore, a request for a total disability rating based on individual unemployability due to service-connected disability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, a TDIU claim is not raised by the Veteran or the record.

ORDER

Service connection for a low back disability is denied.

Service connection for a right wrist disability is denied.

A compensable evaluation for alopecia is denied.

A 20 percent rating, but no higher, for right shoulder reflex sympathetic dystrophy, is granted, subject to the laws and regulations governing the payment of monetary awards.


REMAND

Following the issuance of the April 2010 rating decision, the Veteran submitted a notice of disagreement (NOD) with respect to migraine headaches, alopecia, right shoulder reflex sympathetic dystrophy, right breast scar, right forearm scar, a low back disability, and a right wrist disability.  The RO issued a statement of the case (SOC) with respect to these claims in October 2012.  The Veteran subsequently filed a timely substantive appeal (on VA Form 9) in January 2013.  In section 9 of her VA Form 9, the Veteran checked the box indicating that she was appealing all the issues listed in the statement of the case.  She also checked the box indicating that she was only appealing certain issues.  In section 10 of the form, pertaining to the reasons why she believed her case was decided incorrectly, she listed five issues, migraine headaches, right wrist, right shoulder, low back, and alopecia.  The RO subsequently certified the five aforementioned issues for appeal before the Board.

After review of the Veteran's January 2013 VA Form 9, it remains unclear whether the Veteran intended to perfect her appeal with respect to the evaluation of her right forearm and right breast scar.  Given this uncertainty, the Board observes that the holding of the United States Court of Appeals for Veterans Claims (Court), in Evans v. Shinseki, 25 Vet. App. 7, (2011), would specifically require that VA at least attempt to clarify the Veteran's intentions with respect to her appeal.  This should be accomplished on remand.

In correspondence received January 2013, the Veteran stated that she experienced migraines twice a month, which represents a possible worsening of her disability since examination in October 2009.  In order to more accurately reflect the current level of the Veteran's disability, a new VA examination is necessary.

Accordingly, these issues are REMANDED for the following actions:

1.  Clarify whether the Veteran wishes to appeal the initial evaluations assigned for right forearm scar and right breast scar.

2.   Schedule the Veteran for a VA examination by an appropriate medical professional.  The examiner is to review the claims file.  The examiner is to determine the current severity of the Veteran's migraine headaches.  The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  Finally, readjudicate any issues remaining on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


